Proceeding pursuant to CPLR article 78 to review a determination of the respondent State commissioner dated August 30, 1978 and made after a statutory fair hearing, which affirmed a determination of the local agency denying the application of Ruben Sotomayor for medical assistance. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The determination was supported by substantial evidence and was not arbitrary or capricious. Damiani, J. P., Cohalan, Margett and Weinstein, JJ., concur.